In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00013-CR



         BILLY JOE HERNANDEZ, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 297th District Court
                Tarrant County, Texas
              Trial Court No. 1215541D




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

       Abe Factor, counsel for appellant, Billy Joe Hernandez, has filed a motion to extend time

to file the appellant’s brief. The brief was due February 28, 2014.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time.        This Court interprets Texas Rule of Appellate Procedure

10.5(b)(2) as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of other briefs filed, the dates they were filed, the dates of trials,

how long those trials are expected to last, etc. Broad, general statements do not provide the

required facts and are not adequate to meet the requirements of the rule. See TEX. R. APP.

P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we partially grant appellant’s motion and extend the deadline for filing

appellant’s brief by thirty days, rather than the requested sixty days, making appellant’s brief

now due March 31, 2014. Further requests for extensions will not be looked on with favor.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: March 4, 2014




                                                 2